DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has been entered.
	
Status of Claims
Claim(s) 1, 3-5, 9, 12-15, 19, 21 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts amended Figure 10 overcomes the drawing objections.
	Examiner’s Response:
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Firstly the amended Figure 10 as a whole is majorly improper in regards to its usage of text in attempting to “show” the claimed subject matter, please see the Drawing Objection in regards to this below before reading further. Secondly, the usage of such text as .
Furthermore, Applicant is misunderstood on Remarks Page 5 in thinking that this is some form of enablement rejection by instructing Examiner to get in contact with the laboratory and confirm that a mouth guard is able to be created as claimed. This is a Drawing Objection wherein 37 CFR 1.83(a) requires that every claimed feature needs to be shown in the Figures, and if not SHOWN (not simply stated) then such features must be cancelled.
Furthermore, Applicant states that change in thickness being concave, sloped, or slanted is already shown in Figure 10. This is false. There is improper text stating that the change in thickness is “Concave/Sloped/Slanted”, but this does not SHOW this happening. Furthermore, it also impossible for a Figure to show three different forms of structure at the same time even if Figure 10 somehow did show a concave, sloped, or slanted change in thickness. 
Furthermore, Applicant states that the language regarding “change in thickness of the portion of the mouth guard which is in contact with the lingual portion of the anterior teeth allows the mouth guard to engage a wearer’s tongue during speech more easily than where the thickness is uniform along the entire lingual portion of the anterior teeth” is an inherent property of the mouth guard that occurs once thinning is carried out and need not be shown. Examiner disagrees. Firstly, as discussed above and below in the drawing objections, Applicant still lacks even showing this “thinning structure” in their drawings and as such there is not even a potential for such an “inherent property” to be shown. Secondly, 37 CFR 1.83(a) states objectively that the drawings must show every feature of the invention as claimed. There is no “exception” to some “inherent property”. The feature must be shown in some form, and as is this feature is not shown in any form.


Examiner’s Notes
	Examiner notes that in the Remarks filed 1/19/2021, Applicant provided no substantive arguments against the utilized art below.
	Previous 112b and 112a have been withdrawn.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the thickness of the various surfaces in comparison to each other (lingual, biting, front wall (also known in other art as the buccal wall)) as shown in the claims as “wherein the sections of the front wall adapted to cover the front and biting surfaces of the anterior teeth are of substantially the same substantially uniform thickness as their respective posterior portions, such that the mouth guard has substantially uniform thickness in the front and biting surfaces of the front wall, and the posterior front, biting, and lingual surfaces, and wherein the mouth guard has a decreased thickness on the entire lingual surface of the front wall” (claim 1), 
“wherein the thickness of the mouth guard at the lingual surface of the anterior portion of the front wall is no less than around 25% and no more than around 35% of the thickness of the thickest portion of the mouth guard” (claim 1), 
“the change in thickness from a) the lingual surface of the anterior portion of the front wall closest to the biting surface to b) the portion of the anterior portion of the front wall closest to the gum line is a substantially linear decrease in thickness” (claim 3), 

“the change in thickness of the portion of the mouth guard which is in contact with the lingual portion of the anterior teeth allows the mouth guard to engage a wearer's tongue during speech more easily than where the thickness is uniform along the entire lingual portion of the anterior teeth” (claim 1), 
“wherein the portion of the lingual surface of the anterior portion of the front wall close to the biting surface where the lingual surface of the mouth guard is thickest is between 3-4 mm of the distance between the biting surface and the gingiva” (claim 19), 
“wherein the portion of the lingual surface of the anterior portion of the front wall close to the biting surface where the lingual surface of the mouth guard is thickest is between around 40 and 50% of the distance between the biting surface and the gingiva” (claim 21); 
(Note here further are NEW drawing objections of claimed subject matter not being shown in the Figures) 
“the front wall includes an interior surface having a plurality of preformed indentions pre-molded to conform to said anterior teeth” (claim 5) (in the current Figures there is not presence of a view point showing the interior surface of the front wall and as such then the preformed indentations are not shown as well); “wherein the mouth guard is a laminate comprising at least two layers” (claim 9) (there is no showing in the drawings of the mouth guard having two layers); “the mouth guard further comprises an impact shield on the front wall of the mouth guard positioned so as to be directly under the nose of the user when the mouth guard is worn by the user” (claim 12) (none of the Figures of record show a mouth guard with an impact shield that is even capable of being positioned under the nose of the user when worn by the user); 
“one or more power wedges or shock absorbers” (claim 13) (there is not a single power edge or shock absorber shown in the Figures);

All of these features above must be SHOWN or the feature(s) canceled from the claim(s).  No new matter should be entered.
	
	Regarding the newly amended Figures 10-11 filed 1/19/2021:
The drawings are objected to under 37 CFR 1.83(a). This is because Figure 10 introduces an excess amount of text wherein MPEP 608.02(V) states: “Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible” wherein this is not a proper legend (this is purely description) and neither does the presented text improve the understanding of the drawing. The text of the newly amended figures is simply attempting to state something in the image that is not presently shown in the image, no clarity is gained with such text. And even further this text placed in Figure 10 is far from utilizing as few words as possible. The usage of text in this form in the figures is improper as such and also does not help in resolving the maintained drawing objections above. For clarity of record, all of the text in Figure 10 of “Concave/Sloped/Slanted Thinning – Scalloped Toward Gingiva” and “Thinning begins around one-third down from incisal edge” and “the thickness at the gingiva is between around 25% and around 35% of the thickness of the portion of the mouth guard covering the front surface of the tooth” is all improper nor does it help resolve any of the above objections as this is purely description and not showing the claimed subject matter in the drawings. As such the current drawings are not accepted in their current form nor do they resolve any of the drawing issues above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein the change in thickness of the portion of the mouth guard which is in contact with the lingual portion of the anterior teeth allows the mouth guard to engage a wearer's tongue during speech more easily than where the thickness is uniform along the entire lingual portion of the anterior teeth” is an intended use function wherein this function is never explained in the instant specification. This functionality of tongue engagement because of a thinning thickness on the lingual surface has no explanation of how this occurs structurally and neither is it disclosed in the drawings. As such claim 1 is rejected under 112a for failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9, 12-15, 19, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation: “the thickness at the gingiva is between around 25% and around 35% of the thickness of the portion of the mouth guard covering the front surface of the teeth” wherein the phrase “around 25% and around 35%” is indefinite because of the usage of the term “around”. The term "around" in claim 1 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification of this application does not provide any form of requisite degree or range at which this “around” term means. As such claim 1 is indefinite.
Regarding claim 1, the claim recites the limitation: “begins to change around about one-third of the way” wherein the phrase “around about one-third” is indefinite because of the usage of the phrase “around about”. The phrase "around about" in claim 1 is a relative term which renders the claim indefinite.  The phrase "around about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification of this application does not provide any form of requisite degree or range at which this “around about” term means in regards to the “one third”. As such claim 1 is indefinite.
Regarding claim 21, the amended claim 1 now requires the thinning to start from “around about 	one-third of the way from the incisal edge/cusp tip toward the gingiva”; however, claim 21 states that the thickest portion of the lingual surface of the mouth guard is “40 and 50% of the distance between biting surface and the gingiva”. However, this would be impossible as claimed now as the thinning of the lingual surface has already started before reaching this “40 

Claims 3-5, 9, 12-15, 19 rejected as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3-5, 9, 12-15, 19, 21 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, claim 1 recites the following limitation:
“wherein the thickness of the mouth guard at the lingual surface of the anterior portion of the front wall begins to change around about one-third of the way from the incisal edge/cusp tip toward the gingiva”.
This limitation relies on the incisor and gingiva to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is 
Regarding claim 1, claim 1 recites the following limitation:
“such that the thickness at the gingiva is between around 25% and around 35% of the thickness of the portion of the mouth guard covering the front surface of the teeth”.
This limitation relies on the gingiva to positively provide structure in regards to the thickness. This causes claim 1 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or amended to not positively rely on the gingiva.
Regarding claim 1, claim 1 recites the following limitation:
“wherein the change in thickness of the portion of the mouth guard which is in contact with the lingual portion of the anterior teeth allows the mouth guard to engage a wearer's tongue during speech more easily than where the thickness is uniform along the entire lingual portion of the anterior teeth”.
This limitation relies on the teeth and tongue to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or amended to not positively rely on the teeth and tongue. Examiner recommends utilizing “configured to” language.
Regarding claim 1, claim 1 recites the following limitation:
“wherein each of said posterior portions include an inner wall, an outer wall and a bottom wall, the inner wall terminating at the gum line so as to minimize discomfort to the wearer.”
This limitation relies on the gum line to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be 
Regarding claim 3, claim 3 recites the following limitation:
“the change in thickness from a) the lingual surface of the anterior portion of the front wall closest to the biting surface to b) the portion of the anterior portion of the front wall closest to the gum line is a substantially linear decrease in thickness.”
This limitation relies on the gum line and biting surface of the human body to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or amended to not positively rely on gum line or the biting surface. Examiner recommends utilizing “configured to” language.
Regarding claim 4, claim 4 recites the following limitation:
“wherein the change in thickness from a) the lingual surface of the anterior portion of the front wall closest to the biting surface to b) the portion of the anterior portion of the front wall closest to the gum line follows a substantially concave curved profile.”
This limitation relies on the gum line and biting surface of the human body to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or amended to not positively rely on the gum line or biting surface. Examiner recommends utilizing “configured to” language.
Regarding claim 12, claim 12 recites the following limitation:
“the mouth guard further comprises an impact shield on the front wall of the mouth guard positioned so as to be directly under the nose of the user when the mouth guard is worn by the user.”
This limitation relies on the nose of the human body to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is 
Regarding claim 19, claim 19 recites the following limitation:
“wherein the portion of the lingual surface of the anterior portion of the front wall close to the biting surface where the lingual surface of the mouth guard is thickest is between 3-4 mm of the distance between the biting surface and the gingiva.”
This limitation relies on biting surface and gingiva of the human body to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or amended to not positively rely on the biting surface and gingiva. Examiner recommends utilizing “configured to” language.
Regarding claim 21, claim 19 recites the following limitation:
“wherein the portion of the lingual surface of the anterior portion of the front wall close to the biting surface where the lingual surface of the mouth guard is thickest is between around 40 and 50% of the distance between the biting surface and the gingiva.”
This limitation relies on biting surface and gingiva of the human body to positively provide structure to the mouth guard device as a whole. This causes claim 1 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or amended to not positively rely on the biting surface and gingiva. Examiner recommends utilizing “configured to” language.

Claims 5, 9, and 13-15 rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 13-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gores et al (US 3223085 A), henceforth Gores, in view of Thornton (US 20170049607 A1) in further view of Layzell (US 20140261464 A1).
Regarding claim 1, Gores discloses a U-shaped custom-made mouth guard (Title, Col. 1 lines 61-62 “U-shaped base member”; Col. 2 lines 70-72 and Col. 3 lines 1-4, “shaped to an exact fit of the contours of the arch and the teeth… personalized to the user”), comprising:
a pair of posterior portions (See annotated figure 3 below) of substantially uniform thickness (See annotated figure 7 below), adapted to cover the lingual, front, and biting surfaces 

    PNG
    media_image1.png
    281
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    279
    media_image2.png
    Greyscale

a front wall interconnecting said posterior portions (See annotated figure 3 above) and adapted to cover the lingual, front, and biting surfaces of all of the wearer's anterior teeth (See Figure 6, wherein the filler material clearly covers the biting surface [flat tooth surface], lingual surface [surface facing inward of the mouth], and front surface [front surface of the tooth]), 
wherein the sections of the front wall adapted to cover the front and biting surfaces of the anterior teeth are of substantially the same substantially uniform thickness as their respective posterior portions (See annotated Figure 6 below), and 

Gores does not explicitly state the features above relating to the thickness of the filler material and how the filler material interacts with the teeth.
However, the figures of Gores show a clear cross sectional images of intended thickness of the filler material and how the filler material interacts with the teeth.
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have seen the figures of Gores and understood the mouth guard has these features even if not recited explicitly in the specification. 

    PNG
    media_image3.png
    201
    388
    media_image3.png
    Greyscale

Gores is silent on wherein the thickness of the mouth guard at the lingual surface of the anterior portion of the front wall begins to change around about one-third of the way from the incisal edge/cusp tip toward the gingiva, such that the thickness at the gingiva is between around 25% and around 35% of the thickness of the portion of the mouth guard covering the front surface of the teeth.
However, Gores does disclose that the lingual surface of the filler 16 in the front wall of the mouth guard thins from a thicker to thinner thickness that is thinner than the front wall (See 
And further Thornton teaches an analogous mouth piece (See Figures 9A-9D) with an analogous front surface 734 (outer rim 734, see Figure 9D and [0091]) and an analogous lingual surface 736 (inner rim 736, see Figure 9D and [0091]) wherein Thornton suggests the front surface 734 being thicker than the lingual surface 736 with suggestions of dimensions of 3 mm for the front surface 734 and 2mm for the lingual surface 736 (see [0091]) (wherein this means that at the gingiva for Thornton the lingual surface 736 is 66% of the thickness of the front surface 734) wherein this reduced lingual surface 736 thickness improves the user’s ability to breath, swallow, and speak more easily, and experience greater comfort (see [0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ensured that the thinning lingual surface of the filler 16 in the front wall of Gores would have a thinned thickness that is 66% of the thickness of the front surface of filler 16 in the front portion as taught by Thornton in order to improve breathing, speaking, swallowing abilities of the user and improve their comfort (see [0091]).
However, this 66% thickness proportion as taught by Thornton is not in the range of 25% to 35% as required by the claims. But Thornton does teach that this reduced thickness of the lingual surface versus the front surface of a mouth piece would improve the user’s ability to breath, swallow, speak, and be more comfortable. As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified this 66% proportion to be in the range of 25% to 35% as a matter of routine optimization to further improve this functionality since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

However, Gores as combined as seen in Figure 6 does show that its lingual surface in the front wall has a tapering thickness (see further discussion above in regards to this), and furthermore the location of this thinning at the “one-third” distance is reliant on the structure of the human body (based on the incisor and gingiva, further see 101 above) such that this limitation is ultimately intended use and based on the size and structure of the user’s teeth, gums, and mouth as a whole in conjunction with where the mouth guard is placed. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Gores such that the tapering thickness begins at around one-third of the way from the incisal edge toward the gingiva for the user as the incisor of the user may be placed deeper or shallower into the trough formed by filler 16 (See Figure 6) and the users teeth size may differ and the gingiva may be lower or higher depending on the user wearing the device.
As combined with Thornton, Gores discloses wherein the change in thickness of the portion of the mouth guard which is in contact with the lingual portion of the anterior teeth (filler 16, see annotated Figures 6 above wherein the structure of Gores has a tapering thickness for the lingual surface of filler 16) allows the mouth guard to engage a wearer's tongue during speech more easily than where the thickness is uniform along the entire lingual portion of the anterior teeth (See Figure 6 of Gores wherein the lingual surface of the mouth guard tapers to a thinner thickness, as the structure of a thinning change in thickness is present the intended use of the tongue being able to engage here is implicitly capable) (also see combination with Thornton above, wherein the speech of the user is improved) (this is purely functional language, so as the device of Gores discloses a device that has this structure, then the device will present such function as enabling the tongue to more easily engage at the thinner portion than the 
Gores further discloses wherein each of said posterior portions (See Annotated Figure 3) include an inner wall 14, an outer wall 12 and a bottom wall 10 (See Figure 7), the inner wall 14 terminating at the gum line so as to minimize discomfort to the wearer (See Col. 3 lines 35-40, wherein Gores states that the inner wall 14 has a close relationship to the gum line to eliminate discomfort).
As combined with Thornton, Gores does not disclose that all or part of the lingual surface is scalloped.
However, Layzell teaches an analogous mouth piece where the lingual walls 38 of the posterior portions (molars) are scalloped to provide increased comfort for the user’s tongue [0078].
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have scalloped the lingual walls/surface of the posterior portions of Gores (so then part of the lingual surface is scalloped) to provide increased comfort for the user’s tongue [0078].
Regarding claim 3, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores does not explicitly disclose the change in thickness from the lingual surface of the anterior portion of the front wall closest to the biting surface to the portion of the anterior portion of the front wall closest to the gum line is a substantially linear decrease in thickness.
However it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section in Figure 6 is showing a linear decrease in thickness (See annotated figure 6 above, where the lingual surface slowly decreases to the tip at the top which is substantially linear).

Regarding claim 4, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores does not explicitly disclose the change in thickness from the lingual surface of the anterior portion of the front wall closest to the biting surface to the portion of the anterior portion of the front wall closest to the gum line follows a substantially concave curved profile.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section in Figure 6 is showing a concave curved profile (See annotated figure 6 above, where the profile is concave curved).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that in Gores the change in thickness from the lingual surface of the anterior portion of the front wall closest to the biting surface to the portion of the anterior portion of the front wall closest to the gum line follows a substantially concave curved profile.
Regarding claim 5, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores discloses wherein the front wall includes an interior surface having a plurality of preformed indentions pre-molded to conform to said anterior teeth (See Annotated Figure 3, wherein the interior surface of the front wall has preformed indentations pre-molded to conform to said anterior teeth, further see Col. 1 line 70 to Col. 2 line 4 wherein the filler material 16 forms the interior surface with “contours” of the teeth which would be equivalent to indentations as seen in Figure 3).
Regarding claim 9, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores discloses wherein the mouth guard is a laminate comprising at least two layers (See Figures 6 and 7 wherein it can be seen that the mouth guard is overall formed from two layers made up of 1) filler 16 and 2) the protector made up of walls 10, 14, 12 (See Figure 1 as well); further see Col. 1 line 58 - Col. 2 line 4) (wherein this is implicitly a “laminate” (see https://www.collinsdictionary.com/us/dictionary/english/laminate and https://www.vocabulary.com/dictionary/laminate and https://www.dictionary.com/browse/laminate) is any construction made from two or more materials).
Regarding claim 13, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores further discloses further comprising one or more power wedges or shock absorbers (See Col. 1 lines 58-64, wherein the base 10 which surrounds the filler 16 as seen in Figures 1-7 has rubber-like qualities by being made of polyvinylchloride, and further see https://www.hoanisolator.com/news/reasons-for-rubber-used-as-shock-absorber.html#:~:text=Rubber%20components%20are%20widely%20used,and%20reversible%20large%20deformation%20characteristics.&text=In%20summary%2C%20rubber%20also%20has%20excellent%20shock%20absorption  and https://www.britannica.com/science/polyvinyl-chloride wherein rubber qualities as well as specifically polyvinylchloride provides shock absorbing effect, thus the base 10 of Gores functions as a shock absorber and thus the device of Gores comprises a shock absorber).
Regarding claim 14, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores further discloses the mouth guard comprising a flavoring component (Col. 3 lines 15-21, flavoring added to the filler material 16).
Regarding Claim 15, Gores in view of Thornton in view of Layzell discloses the invention of claim 1 above.
Gores does not explicitly disclose comprising one or more anterior and/or buccal frenum reliefs.
However, Gores has a notch (Circles in annotated figure 2 below) that is placed between where the front two teeth would lie that is known in the art of being an anterior frenum relief as it will not apply pressure to the frenum there.

    PNG
    media_image4.png
    175
    395
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have understood that the mouth guard of Gores comprises an anterior frenum relief.
Regarding claim 19, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores is silent on the portion of the lingual surface of the anterior portion of the front wall close to the biting surface where the lingual portion of the mouth guard is thickest is between 3-4 mm of the distance from the biting surface to the gingiva.
However, Gores as combined as seen in Figure 6 does show that its lingual surface in the front wall has a tapering thickness (wherein a taper has a thickest and thinnest portion), and furthermore the location of this thinning at the “3-4 mm” distance is reliant on the structure of the human body (based on the incisor and gingiva, further see 101 above) such that this limitation is ultimately intended use and based on the size and structure of the user’s teeth, gums, and 
Regarding claim 21, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
Gores is silent the portion of the lingual surface of the anterior portion of the front wall close to the biting surface where the lingual portion of the mouth guard is thickest is between 40 and 50% (see 112b above firstly as this language is contradictory with claim 1) of the distance from the biting surface to the gingiva.
However, Gores as combined as seen in Figure 6 does show that its lingual surface in the front wall has a tapering thickness (wherein a taper has a thickest and thinnest portion), and furthermore the location of this thinning at the “between 40 and 50%” distance is reliant on the structure of the human body (based on the incisor shape (biting surface) and gingiva, further see 101 above) such that this limitation is ultimately intended use and based on the size and structure of the user’s teeth, gums, and mouth as a whole in conjunction with how the mouth guard is worn by the user. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Gores such lingual portion of the mouth guard is thickest is between 40% and 50% of the distance from the biting surface to the gingiva for the user as the incisor of the user may be placed deeper or shallower into the trough formed by filler 16 (See Figure 6) and the users teeth size may differ and the gingiva may be lower or higher depending on the user wearing the device, as such the .
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gores (US 3223085 A) in view of Thornton (US 20170049607 A1) in further view of Layzell (US 20140261464 A1) in view of Sepi et al (US 20140345626 A1), henceforth Sepi.
Regarding claim 12, Gores in view of Thornton in view of Layzell discloses the invention as claimed in 1 above.
As combined, Gores does not disclose wherein the mouth guard further comprises an impact shield on the front wall of the mouth guard, positioned so as to be directly under the nose of the user when the mouth guard is worn by the user.
However, Sepi teaches an analogous mouth guard which comprises a lip guard 40 (can be also called an impact shield) attached to the front wall of the mouth guard (See Figure 1) which will protect the user’s lips from impact and injury. Additionally, as it goes over the lips the lip guard 40 will inherently be under the nose of the user when worn.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the lip guard 40 from Sepi to the front wall of the mouth guard of Gores such that the mouth guard of Gores comprises an impact shield 40 on the front wall of the mouth guard, positioned so as to be directly under the nose of the user when the mouth guard is worn by the user in order to protect the user’s lips from impact injury (Abstract, “lip guard for protecting the user’s lips”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/4/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/6/2021